DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed August 26, 2021 has been entered.  Claims 1-3, 5, 6 and 8, 10, 11, 13, 15-18, 20, and 21 are pending in the application.  Examiner has acknowledged Applicant’s cancellation of claims 4, 9, 7, 12, 14, and 19 and addition of new claim 21.  The presentation of new claim 21 has resulted in rejections under 35 U.S.C. 112(b) and claim objections.  Upon further consideration, a new rejection under 35 U.S.C. 101 has been applied to claims 1-3, 5, 6, 8, 10, 11, 13, 15-18, 20, and 21.  Examiner notes that claim 21 is not rejected under 35 U.S.C. 102 or 103.

Claim Objections
Claim 21 is objected to because of the following informalities:
“wherein second airway flow limitation value” should read as “wherein the second airway flow limitation value” (as best understood)
“based on predetermined number” should read as “based on a predetermined number.”
Appropriate correction is required.

Claim Interpretation



(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“one or more health monitoring devices” in claims 1, 2, 6, and 11
“one or more sensors programmed to obtain the airway pressure information of the patient” in claim 2.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re. Claim 21: Claim 21 recites “the ideal percentage of flow limited breaths is predetermined number of airway flow limited breaths.”  Since “predetermined number” is introduced without either “a” or “the,” it is unclear whether “predetermined number” is the same as the term “a predetermined number of airway flow limited breaths” found in Claim 1, line 17.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 6, and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of an abstract idea without significantly more. 
Claims 1, 6, and 11 recite or analogously recite limitation concepts which are considered to be grouped as a mental process:
determining an airway flow limitation index
determining the airway flow limitation value based on the airway flow limitation index
causing a first and second airway flow limitation to be displayed dependent upon a comparison to a predetermined number of airway flow limited breaths.
The limitations cited above, as drafted, are processes that, under their broadest reasonable interpretation, cover a mental process but for the recitation of generic computer components.  That is, other than reciting “a computer system,” “processors executing computer program instructions,” or “a means for executing machine-readable instructions with at least one processor,” the claims encompass a mental process.  For example, but for the generic computer component language, the determining and causing steps are processes which can be performed mentally or by hand; none of the steps possess sufficient complexity or structure which would not enable the concept to be performed in the mind.  A specific (non-generic) machine, structure, or element that would perform these steps is also not mentioned.  If a claim limitation, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor or generic computer component to perform determining steps and then cause the determination to be displayed amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claims are not patent eligible.
Claims 2, 3, 8, 10, 11, 13, 15-18, 20, and 21 are ineligible under 101 as they only include further delineation of the mental process recited in the independent claims without reciting significantly more.
Particularly, claims 5, 10, 15, (and relatedly, 20) recite “adjustment of a pressure of a pressure therapy applied to the patient’s airway based on the airway flow limitation value.”  However, such a limitation is sufficiently broad to suggest that the adjustment of therapy can comprise a notification or display of results causing a third party, such as a physician/doctor to advise a patient to alter their breathing patterns, take medications, or manually adjust an existing respiratory therapy, wherein such respiratory therapy is not particular to a specific respiratory-assistance device.  Applicant’s specification, at least in one embodiment, appears to support the fact that the system itself does not directly adjust a therapy, but provides an indication to a third party in order to do so (Paragraph 0056, 0057, 0060, 0063, 0064).  Within the cited paragraphs, the phrase “AFLV can… guide a physician or a clinician to manually or automatically adjust a patient's pressure therapy” appear to indicate that an automatic adjustment is 
In summary, the additional claims do not include any additional elements that show an integration into a practical application or significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 10, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over:
Nicolazzi et al. (2008/009234 A1) (hereinafter – Nicolazzi)
Bjorndal et al. (U.S. 2004/0187869 A1) (hereinafter – Bjorndal).
	Re. Claims 1, 2, 6, and 11: Nicolazzi teaches an invention for determining an airway flow limitation value in a patient, the invention comprising:

obtain, from one or more health monitoring devices (Fig. 1A, flow sensor 120, pressure sensor 130), airway pressure information of the patient and airway flow information of the patient (Paragraphs 0030-0032: describing pressure and flow sensor working in conjunction with event detection device 140 to identify respiratory events associated with data from the pressure and flow sensors);
determine an airway flow limitation index from the airway pressure information of the patient and the airway flow information of the patient (Figs. 1C, 2A, 2B, 3, each utilizing air flow and pressure information as indices for detecting respiratory events), and
wherein the airway flow limitation index comprises a measurement of a degree of flow limitation of the patient’s airways (e.g., Fig. 2A: patient air flow, i.e., an air flow limitation index, comprising a degree of flow limitation, as indicated by “<80%”); and
determine the airway flow for the patient based on the airway flow limitation index and an airway flow limitation threshold value, wherein the airway flow limitation value indicates a number of breaths of the patient that are flow limited during a given time period and wherein the airway flow limitation threshold value is greater than zero (Paragraph 0033: describing respiratory events as any breathing phenomena or flow limitation; Paragraph 0044: triggering therapy based on a single event or accumulated events and assigned weighting;” Paragraph 0045: “… each detected apnea may be assigned 
Nicolazzi further teaches the system able to:
determine whether the number of breaths that are flow limited during the given time period is less than a predetermined number of airway flow limited breaths (see above citations; Paragraph s0033, 0035, 0045: event accumulator and triggering of therapy in response to reaching a threshold).  Nicolazzi is absent the capability to display first and second airway flow limitation values, respectively, when the number of breaths is less than or greater than or equal to a predetermined number airway flow limited breaths.
Bjorndal teaches an invention, wherein, in a first case where inhalation rapidity and inhalation flow rate (either or both can be considered airway flow limitation values) are below a threshold value, the lower value is displayed (Paragraph 0021).  Bjorndal, in the same citation, also teaches a second case, where inhalation rapidity and inhalation flow rate are at least as high as a threshold value (indicating an implied lower threshold that is surpassed), then the average value of both inhalation rapidity and inhalation flow rate are displayed.  Bjorndal teaches analogous art in the technology of analyzing respiratory flow rate (Abstract).
It would have been obvious to one having skill in the art before the effective filing date to have modified Nicolazzi to have included displaying values when certain thresholds are exceeded, the motivation being that doing so provides an indication to the user regarding the current status of airway 
The subject matter of claim 2 is read upon by the same citations as those of claim 1.  Claims 1, 6, and 11 cover a computer system which obtains airway pressure and flow data from health monitoring devices.  Claim 2 covers health monitoring devices providing airway pressure and flow data to the computer system.  Nicolazzi teaches both the computer system and the health monitoring devices (see rejection for claim 1).  Thus, the health monitoring devices taught by Nicolazzi necessarily read upon the requirements of claim 2, such as the health monitoring devices comprising sensors programmed to obtain airway pressure information and airway flow information, as well as providing such information to the computer system.
	Re. Claims 5, 10, and 15: Nicolazzi in view of Bjorndal teach the invention according to claims 1, 6, and 11.  Nicolazzi further teaches the invention wherein the computer system is further caused to adjust a pressure of a pressure therapy applied to the patient's airway based on the airway flow limitation value (Paragraph 0033).
	
Claims 3, 8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over:
Nicolazzi et al. (2008/009234 A1) (hereinafter – Nicolazzi)
Bjorndal et al. (U.S. 2004/0187869 A1) (hereinafter – Bjorndal)
Selvaraj et al. (U.S. 2014/0200474 A1) (hereinafter – Selvaraj).
Re. Claims 3, 8, and 13: Nicolazzi in view of Bjorndal teach the invention according to claims 1, 6, and 11, but do not explicitly teach continuously updating a threshold value based on the values of a plurality of patients. 

It would have been obvious to one skilled in the art before the effective filing date of the invention to have modified the invention of Nicolazzi in view of Bjorndal to take in data from a plurality of patients and use such data to update a threshold value as taught by Selvaraj, the motivation being that updating a value based on a larger population of patients allows for optimization of therapy (Paragraph 0038), as well as generalizability of the therapy of the device.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over: 
Nicolazzi et al. (2008/009234 A1) (hereinafter – Nicolazzi)
Bjorndal et al. (U.S. 2004/0187869 A1) (hereinafter – Bjorndal)
Mahadevan Jr. et al. (U.S. 2015/0320955 A1) (hereinafter – Mahadevan).
Re. Claim 16: Nicolazzi in view of Bjorndal teach the invention according to claim 1, but do not teach the invention wherein:
the airway pressure information of the patient and the airway flow information of the patient are used to determine a respiratory system reactance during inspiration and a respiratory system reactance during expiration, 

Mahadevan teaches the invention wherein:
the airway pressure information of the patient and the airway flow information of the patient are used to determine a respiratory system reactance during inspiration and a respiratory system reactance during expiration (Paragraph 0043: “Expiratory pressure module 58 may be configured to determine algorithm inputs based on lung resistance and/or reactance information. Lung resistance and/or reactance information may comprise information that describes the resistance of the airway of subject 12 to airflow during inspiration and/or expiration”); and
the airway flow limitation index is determined based on the respiratory system reactance during inspiration and the respiratory system reactance during expiration (Paragraph 0043: expiratory pressure module 58 uses the aforementioned information to form algorithm inputs, i.e., indices).  Mahadevan teaches analogous art in the technology of respiratory event monitoring (Abstract).
It would have been obvious to one having skill in the art before the effective filing date to have modified Nicolazzi in view of Bjorndal to include inspiratory and expiratory resistance in the determination of an airway flow limitation index, the motivation being that accounting for the lung resistance/reactance responsive to the pressure generated by the device allows for the device to reduce the risk of hyperinflation during the expiratory phase (Paragraph 0006), and to more adaptively deliver therapy relative to the response of the user (Paragraph 0041).

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over:
Nicolazzi et al. (2008/009234 A1) (hereinafter – Nicolazzi)
Bjorndal et al. (U.S. 2004/0187869 A1) (hereinafter – Bjorndal)
suraj021. “BITMASKS - FOR BEGINNERS.” Codeforces, BITMASKS - FOR BEGINNERS, 19 Nov. 2015, codeforces.com/blog/entry/18169 (hereinafter – Suraj).
Re. Claim 17: Nicolazzi in view of Bjorndal teach the invention according to claim 1.  The invention of Nicolazzi teaches an event accumulator 170 which assigns weights to respiratory events, dependent on the type/severity of the event (Paragraphs 0044, 0052).  Therefore, the invention of Nicolazzi is capable of assigning a value to a single event based on type.  For instance, the invention of Nicolazzi is not precluded from identifying only the presence of a certain type of respiratory event (necessarily requiring a threshold for flow and pressure parameters in order to be identified), and assigning the presence of the identified respiratory event a value of 1, whereas other values for breathing are assigned a value of 0.  Nicolazzi further teaches at least the storage of these detected events over a period of time (Fig. 1C, accumulator recording cumulative events 200).  Thus, the primary difference between Nicolazzi and the limitations of claim 17 is the explicit recitation of storing such binary data as bits in a bitmask. 
The technique of using a bit in a bitmask to store data has been well-known to those having skill in the art before the effective filing date of the invention (Suraj, see: date of publication, native support in C/C++/Java programming languages), where it would have been obvious to one skilled in the arts before the effective filing date to have modified Nicolazzi to use bitmasks to store identified types of events of the accumulator, the motivation being that bitmasks are a light-weight (i.e., computationally simple) and efficient method of storing data (Paragraph 0003).

Re. Claim 18: Nicolazzi, Bjorndal, and Suraj teach the invention according to claim 17.  Nicolazzi teaches a determination of whether a number of breaths are flow-limited in a given time period, and 
Bjorn teaches an invention, wherein, in a first case where inhalation rapidity and inhalation flow rate (either or both can be considered airway flow limitation values) are below a threshold value, the lower value is displayed (Paragraph 0021).  Bjorn, in the same citation, also teaches a second case, where inhalation rapidity and inhalation flow rate are at least as high as a threshold value (indicating an implied lower threshold that is surpassed), then the average value of both inhalation rapidity and inhalation flow rate are displayed.  Bjorndal teaches analogous art in the technology of analyzing respiratory flow rate (Abstract).
It would have been obvious to one having skill in the art before the effective filing date to have modified Nicolazzi in view of Suraj to have included displaying values when certain thresholds are exceeded, the motivation being that doing so provides an indication to the user regarding the current status of airway flow limitation values, which is used as an indication of successful/unsuccessful inhalation in the invention of Bjorndal (Paragraph 0021).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over: 
Nicolazzi et al. (2008/009234 A1) (hereinafter – Nicolazzi)
Bjorndal et al. (U.S. 2004/0187869 A1) (hereinafter – Bjorndal)
Martin et al. (U.S. 2010/0108066 A1) (hereinafter – Martin).
Re. Claim 20: Nicolazzi in view of Bjorndal teach the invention according to claim 5.  Nicolazzi also teaches the invention wherein the pressure of the pressure therapy being adjusted comprises: 
determining a current airway flow limitation value, wherein a current pressure of the pressure therapy is based on the current airway flow limitation value (Paragraph 0033: pressure ramp functions delivered in response to a detected respiratory event necessarily based on a flow limitation value, see rejection of claim 1);
causing the pressure of the pressure therapy to be increased from the current pressure to an increased pressure in response to determining that the airway flow limitation value is greater than the current airway flow limitation value (Fig. 1C, described in Paragraph 0033: “For example… controller 160 
Nicolazzi in view of Bjorndal do not teach causing the pressure of the pressure therapy to be decreased from the current pressure to a decreased pressure in response to determining that the airway flow limitation value is less than the current airway flow limitation value.
Martin teaches causing the pressure of the pressure therapy to be decreased from the current pressure to a decreased pressure in response to determining that the airway flow limitation value is less than the current airway flow limitation value (Paragraph 0014).  Martin teaches analogous art in the technology of respiratory monitoring (Abstract).
It would have been obvious to one having skill in the art before the effective filing date to have modified Nicolazzi in view of Bjorndal to cause the pressure of the pressure therapy to be decreased from the current pressure to a decreased pressure in response to determining that the airway flow limitation value is less than the current airway flow limitation value as taught by Martin, the motivation being that there are reasons that favor allowing the pressure to be decreased if the breathing rate is too slow and the breath period is actually longer than the desired interim target, including increased comfort due to reduced pressure support in the case that pressure support is not needed, as well as achieving an optimal breathing rate requiring lesser pressure to support such a rate (Paragraph 0092).

Response to Arguments
Applicant's arguments filed August 26, 2021 have been fully considered but they are not persuasive.

“determine whether the number of breaths that are flow limited during the given time period is less than a predetermined number of airway flow limited breaths;
cause a first airway flow limitation value to be displayed as the airway flow limitation value responsive to determining that the number of breaths is less than the predetermined number of airway flow limited breaths, wherein the first airway flow limitation value is a constant value; and 
cause a second airway flow limitation value to be displayed as the airway flow limitation value responsive to determining that the number of breaths is greater than or equal to the predetermined number of airway flow limited breaths:”
Applicant addresses the deficiencies of Bjorndal without considering the merits of the combination.  Nicolazzi teaches identifying a number of breaths which are flow-limited in a given period, and particularly less than a predetermined number since Nicolazzi teaches a process which accumulates events (including any respiratory breathing phenomena, e.g., flow limited breaths) in order to activate a therapy once the number of events surpasses a particular threshold (Paragraphs 0033, 0035, 0045).  Bjorndal is combined for the capability to display values dependent upon a value exceeding or being below a particular threshold.  The independent claims do not provide limitations which further limit first and second airway flow limitation values, allowing for, broadly, any constant value to be displayed depending on the condition of exceeding or being below a particular threshold.  Examiner has provided further pertinent arts of record in the Conclusion which produce similar results to Bjorndal.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kearns (U.S. 4,289,142) – Col. 10, lines 49-62: display indicting average or instantaneous respiration rate if respiration rate drops below or exceeds preset limits)
Colman et al. (U.S. 2013/0289364 A1) - Figs. 6D; Paragraph 0142: bar graph displaying number of times respiratory rate was above or below a high or low alarm limit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/J.X./               Examiner, Art Unit 3791                                                                                                                                                                                         

/DEVIN B HENSON/               Primary Examiner, Art Unit 3791